UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G* Under the Securities Exchange Act of 1934 Trio Merger Corp. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) (CUSIP Number) June 21, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of9 Pages) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.896697208 13G Page 2 of9 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) GLG Market Neutral Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 500,000 Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 500,000 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 500,000 Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES** ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.80% 12 TYPE OF REPORTING PERSON** OO CUSIP No.896697208 13G Page 3 of9 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) GLG Partners LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 500,000 Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 500,000 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 500,000 Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.80% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No.896697208 13G Page 4 of9 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) GLG Partners Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 500,000 Shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 500,000 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 500,000 Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.80% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA, HC CUSIP No. 896697208 13G Page 5 of9 Pages Item 1(a). NAME OF ISSUER. The name of the issuer is Trio Merger Corp., a Delaware corporation (the “Company”). Item 1(b). ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: The Company’s principal executive offices are located at 777 Third Avenue 37th Floor New York, New York 10017. Item 2(a). NAME OF PERSON FILING: This statement is filed by the entities and persons listed below, who are collectively referred to herein as “Reporting Persons,” with respect to the Shares (as defined in Item 2(d) below) of the Company: Fund (i) GLG Market Neutral Fund (the "Market Neutral Fund"), with respect to the Shares held by it. Investment Manager (ii) GLG Partners LP (the "Investment Manager"), with respect to the Shares held by the Market Neutral Fund General Partner (iii) GLG Partners Limited (the "General Partner"), which serves as the general partner of the Investment Manager, with respect to the Shares held by the Market Neutral Fund. Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: The address of the business office of each of the Reporting Persons is c/o GLG Partners LP . 1 Curzon Street London W1J 5HB United Kingdom. Item 2(c). CITIZENSHIP: Citizenship is set forth in Row 4 of the cover page for each Reporting Person hereto and is incorporated herein by reference for each such Reporting Person. Item 2(d). TITLE OF CLASS OF SECURITIES: Common Stock, par value $0.0001 per share (the “Shares”). CUSIP No. 896697208 13G Page 6 of9 Pages Item 2(e). CUSIP NUMBER: Item 3. IF THIS STATEMENT IS FILED PURSUANT TO RULES 13d-1(b) OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) ¨ Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o); (b) ¨ Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c); (c) ¨ Insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78o); (d) ¨ Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) ¨ Investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) ¨ Employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) ¨ Parent holding company or control person in accordance with Rule 13d-1(b)(ii)(G); (h) ¨ Savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ Church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act (15 U.S.C. 80a-3); (j) ¨ Non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J); (k) ¨ Group, in accordance with Rule 13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. OWNERSHIP. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. The information required by Items 4(a) – (c) is set forth in Rows 5 – 11 of the cover page for each Reporting Person hereto and is incorporated herein by reference for each such Reporting Person. The percentage set forth in Row 11 of the cover page for each Reporting Person is calculated based upon8,625,000 Shares to be issued and outstanding after the completion of the offering described in the Company's Prospectus filed with the Securities and Exchange Commission (the "SEC") pursuant to Rule 424(b)(4) on June 22, 2011, taking into account the full exercise of the over-allotment option by EarlyBirdCapital, Inc. on June 24, 2011, as reported on the Company's periodic report on Form 8-K, filed with the SEC on June 30, 2011. The Investment Manager, which serves as the investment manager to the Market Neutral Fund, may be deemed to be the beneficial owner of all Shares owned by the Market Neutral Fund. The General Partner, as general partner to the Investment Manager, may be deemed to be the beneficial owner of all Shares owned by the Market Neutral Fund. Each of the Investment Manager, and the General Partner hereby disclaims any beneficial ownership of any such Shares, except for their pecuniary interest therein. CUSIP No.896697208 13G Page7 of9 Pages Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: [ ] Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not applicable. Item 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not applicable. Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. See Exhibit I. Item 9. NOTICE OF DISSOLUTION OF GROUP. Not applicable. Item 10. CERTIFICATION. By signing below each of the undersigned certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Exhibits: Exhibit I: Joint Filing Agreement, dated as of July 1, 2011, by and among GLG Market Neutral Fund, GLG Partners LP and GLG Partners Limited. CUSIP No. 896697208 13G Page 8 of9 Pages SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, each of the undersigned certifies that the information with respect to it set forth in this statement is true, complete and correct. DATED:July 1, 2011 GLG MARKET NEUTRAL FUND By: GLG Partners LP, its Investment Manager GLG PARTNERS LP By: /s/ Victoria Parry Name: Victoria Parry Title: Head of Product Legal GLG PARTNERS LIMITED, Individually and in its capacity as General Partner of GLG Partners LP By: /s/ Emmanuel Roman Name: Emmanuel Roman Title: Co CEO/COO CUSIP No. 896697208 13G Page 9 of9 Pages EXHIBIT 1 JOINT ACQUISITION AGREEMENT This will confirm the agreement by and among the undersigned that the Schedule 13G filed with the Securities and Exchange Commission on or about the date hereof with respect to the beneficial ownership by the undersigned of the shares of Common Stock, par value $0.0001 per share, of Trio Merger Corp. is being filed, and all amendments thereto will be filed, on behalf of each of the persons and entities named below in accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated as of July 1, 2011 GLG MARKET NEUTRAL FUND By: GLG Partners LP, its Investment Manager GLG PARTNERS LP By:/s/ Victoria Parry Name: Victoria Parry Title: Head of Product Legal GLG PARTNERS LIMITED, Individually and in its capacity as General Partner of GLG Partners LP By:/s/ Emmanuel Roman Name: Emmanuel Roman Title: Co CEO/COO
